Title: To Thomas Jefferson from J. Phillipe Reibelt, 3 May 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Balt. le 3 Mai 1805.
                  
                  J’ai l’honneur, de repondre a votre Lettre de hier, que j’ecrirais incessament a la Maison a Paris pour l’Ouvrage de Buffon, tel, que Vous le desirez; je Vous prie seulement, de vouloir bien indiquer a çet effet par le premier Courier le Genre de reliure, dans lequel est mis le Commencement, que Vous avez, afin, que çela devienne egal.
                  Presumant, qu’il Vous fera plaisir, de parcourir les deux petits Livres cijoint—particulierement, celui reliè—si toutefois Vous ne l’avez pas encore lû, j’ose Vous les presenter ad statum legendi. 
                  Je Vous prie, d’accepter mes hommages. Le Depot de Levrault, Schoell et Comp
                  
                     Reibelt 
                     
                  
               